Justice MARTINEZ,
dissenting.
The majority holds that the officer’s failure to comply with Turbyne’s request for a blood test is excused by circumstances beyond his control, rising to a good faith exception to section 42 — 4—1301.1(2) (a) (I) — (III). In my view, the paucity of evidence in this case offered to explain the state’s failure to provide a blood test for the presence of alcohol falls far short of demonstrating the factual basis for a legal excuse. In absence of the exceptional circumstances contemplated in Gillett, I see no basis for affirming the district court’s holding that the facts in this case create a good cause exception amounting to a legal excuse. People v. Gillett, 629 P.2d 613, 618 n. 9 (Colo.1981). Instead, I would find that these facts provide no legal excuse for violating the General Assembly’s clear intent that drivers subject to an alcohol test be given the choice of blood or breath tests. Accordingly, I respectfully dissent.
The two cases on which the majority relies are Gillett and Riley. Id,.; Riley v. People, 104 P.3d 218 (Colo.2004). Gillett concerned two alcohol-related arrests from October and November of 1978. In each case, the defendant requested a blood test but was informed by officers of the Aurora Police Department that “facilities were not available for a blood test and no tests of any type would be given.” Gillett, 629 P.2d at 615. Earlier that year, the Aurora Community Hospital told the police that they would no longer draw blood for noninjury traffic stops. In response, the police chose not to develop a department protocol to deal with blood test requests. This policy was in direct violation of the expressed consent law that specifies that drivers be allowed to choose between tests. Consequently, we affirmed the trial court’s determination that the Aurora Police violated the defendants’ right to choose a blood test by providing no access to the test.
In Gillett, this Court suggested that “exceptional circumstances which amount in law to good cause” might excuse the state from its obligation to make a blood test available. Id. at 618. In a footnote elaborating on this possibility, we stated that such a “legal excuse” would require “circumstances ... beyond the control of the enforcement authority, precluding] the timely withdrawal and testing of blood by a qualified person.” Id. at n. 9. The plain language used in Gillett expressed the intention that the good cause excuse concern factual circumstances so extraordinary that a blood test be precluded as a result.
Two decades later, our opinion in Riley reiterated the possibility of a good cause exception but found the reason offered insufficient to excuse the state’s legal obligation. Riley, 104 P.3d at 221-22. In Riley, the defendant was pulled over by an Arapahoe County sheriffs deputy. He requested a blood test, but the deputy was told that the local ambulance service was unable to timely comply. When the defendant refused the breath test, he was transported to Aurora Detox and again asked to take a breath test. Again, he declined. The defendant moved to dismiss the charges based on the deputy’s failure to comply with the express consent law. At a motions hearing, the deputy testified that he did not know why the ambulance service was unavailable and was unaware of alternative procedures for performing a blood test. Id. at 219. The county court, and on appeal the district court, concluded that the ambulance service’s inability to perform the test in the required time period was beyond the deputy’s control and thus satisfied the good cause exception. Id. This Court reversed, holding that there was no evidence in the record suggesting the existence of the “exceptional circumstances” first outlined in Gillett. Gillett, 629 P.2d at 618. Instead, we held that mere “inconvenience, a *574busy workload, or delay” does not rise to the factual circumstances amounting to a legal excuse. Riley, 104 P.3d at 222.
The majority in the present case argues that the nature and quality of weather conditions meets the good cause exception, rising to the factual circumstances amounting to a legal excuse. I see nothing in the record to suggest that the weather was anything more than inconvenient and certainly nothing giving rise to an exceptional circumstance precluding a blood test. Gillett, 629 P.2d at 618 n. 9. Although the officer testified that the weather was drizzly, cold, and icy, these conditions were minor enough that he did not even mention them in his arrest report. In addition, the prosecution offered no evidence regarding the severity of drizzle or ice, and no witnesses to testify to road conditions. On cross examination, the officer testified that he and other officers had been able to travel without difficulty.
Certainly drizzle, ice, and cold temperatures are not uncommon for Aurora, Colorado in late April. In fact, adverse weather is not uncommon for six months out of the year throughout Colorado. To call these conditions exceptional suggests that adverse weather will regularly and frequently excuse the state from meeting its legal obligation to provide a blood test.
Further, the majority finds that the Aurora Police Department had an adequate protocol in place to deal with the need to provide blood tests on request. However, no evidence was offered about the protocol and no explanation is offered as to how the protocol provides for a busy workload or foreseeable adverse weather conditions. Without any information about the protocol, the majority cannot fairly conclude that the protocol was adequate or that the circumstances not provided for were exceptional. Despite this, the majority proclaims the protocol adequate and the officer excused from performing a blood test. What the majority fails to consider is that the statutory obligation is not merely the officer’s, it is also the state’s obligation. Thus, a police department must do more than promulgate a protocol for dealing with blood test requests, it must have an adequate protocol, which provides requested blood tests in all but the most exceptional circumstances.
Because I believe the state has not established the existence of exceptional circumstances precluding a blood test in accordance with the criteria suggested in Gillett and Riley, I respectfully dissent.
I am authorized to state that Chief Justice MULLARKEY and Justice BENDER join in this dissent.